United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-138068-02 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. (Name of small business issuer in its charter) Delaware 20-8219605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 20 PART II. OTHER INFORMATION Item 1: Legal Proceedings 20 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 2,950,900 $ 1,573,600 Accounts receivable – affiliate 9,582,900 18,496,600 Short-term hedge receivable due from affiliate 2,699,900 1,331,000 Total current assets 15,233,700 21,401,200 Oil and gas properties, net 238,976,200 240,676,700 Long-term hedge receivable due from affiliate 858,200 199,000 $ 255,068,100 $ 262,276,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 26,300 $ 37,800 Short-term hedge liability due to affiliate 224,100 31,500 Total current liabilities 250,400 69,300 Asset retirement obligation 3,637,000 3,480,400 Long-term hedge liability due to affiliate 3,688,000 1,999,600 Partners’ capital: Managing general partner 63,370,600 58,305,100 Limited partners (20,000 units) 184,476,100 198,923,600 Accumulated other comprehensive loss (354,000 ) (501,100 ) Total partners' capital 247,492,700 256,727,600 $ 255,068,100 $ 262,276,900 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 9,852,600 $ 1,355,300 $ 34,552,400 $ 1,488,600 Interest income 3,600 — 15,000 — Total revenues 9,856,200 1,355,300 34,567,400 1,488,600 COSTS AND EXPENSES Production 1,561,300 284,700 7,547,800 304,700 Depletion 5,370,800 764,200 19,440,200 835,100 Accretion of asset retirement obligation 52,200 139,300 156,600 173,100 General and administrative 160,000 49,100 505,500 50,000 Total expenses 7,144,300 1,237,300 27,650,100 1,362,900 Net earnings $ 2,711,900 $ 118,000 $ 6,917,300 $ 125,700 Allocation of net earnings (loss): Managing general partner $ 2,026,000 $ 144,400 $ 6,650,500 $ 162,200 Limited partners $ 685,900 $ (26,400 ) $ 266,800 $ (36,500 ) Net earnings (loss) per limited partnership unit $ 34 $ (1 ) $ 13 $ (2 ) The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners (Loss) Income Total Balance at January 1, 2008 $ 58,305,100 $ 198,923,600 $ (501,100 ) $ 256,727,600 Participation in revenues and expenses: Net production revenues 10,245,600 16,759,000 — 27,004,600 Interest income 5,700 9,300 — 15,000 Depletion (3,349,600 ) (16,090,600 ) — (19,440,200 ) General and administrative (191,800 ) (313,700 ) — (505,500 ) Accretion of asset retirement obligation (59,400 ) (97,200 ) — (156,600 ) Net earnings 6,650,500 266,800 — 6,917,300 Other comprehensive income — — 147,100 147,100 Asset contributions 7,410,500 — — 7,410,500 Distributions to partners (8,995,500 ) (14,714,300 ) — (23,709,800 ) Balance at September 30, 2008 $ 63,370,600 $ 184,476,100 $ (354,000 ) $ 247,492,700 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 6,917,300 $ 125,700 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 19,440,200 835,100 Accretion of asset retirement obligation 156,600 173,100 Increase in accounts receivable-affiliate (1,415,500 ) (1,149,600 ) (Decrease) increase in accrued liabilities (11,500 ) 15,700 Net cash provided by operating activities 25,087,100 — Cash flows from investing activities: Oil and gas well drilling contracts paid to MGP — (199,685,800 ) Net cash used in investing activities — (199,685,800 ) Cash flows from financing activities: Initial capital contribution by MGP — 100 Distributions to partners (23,709,800 ) — Partner's capital contribution — 199,685,800 Net cash (used in) provided by financing activities (23,709,800 ) 199,685,900 Net increase in cash and cash equivalents 1,377,300 100 Cash and cash equivalents at beginning of period 1,573,600 — Cash and cash equivalents at end of period $ 2,950,900 $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ 6,704,500 $ 21,051,600 Lease cost — 5,589,000 Intangible drilling costs 706,000 — Syndication and offering costs — 21,965,400 $ 7,410,500 $ 48,606,000 Asset retirement obligation $ — $ 3,958,000 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public 16-2007 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 5,013 subscribers to units as Limited Partners. The Partnership was formed on September 15, 2006 to drill and operate gas wells located primarily in Pennsylvania, New York, Tennessee, West Virginia and Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 and period ended 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.
